Exhibit 10.1

 

EXECUTIVE CHANGE OF CONTROL AGREEMENT

 

AGREEMENT by and between Viking Systems, Inc., a Delaware corporation (the
“Corporation”), and Jed Kennedy (the “Executive”), dated as of the 23rd day of
August, 2012.

 

WHEREAS, the Corporation, on behalf of itself and its shareholders, wishes to
assure that the Corporation will have the continued dedication of the Executive,
notwithstanding the possibility, threat, or occurrence of a Change of Control
(as defined below) of the Corporation, and

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) believes it is
imperative to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks created by a pending or threatened Change
of Control or other risk of termination, to encourage his attention and
dedication to his assigned duties currently and in the event of any threatened
or pending Change of Control, and to provide the Executive with competitive
compensation arrangements;

 

THEREFORE, the Board has caused the Corporation to enter into this Agreement (i)
to ensure the Executive of individual financial security, and (ii) to provide
such protection in a manner which is competitive with that of other
corporations.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.Certain Definitions.

 

(a)The “Effective Date” shall be the first date during the “Change of Control
Period” (as defined in Section 1(b)) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if the Executive’s
employment with the Corporation is terminated involuntarily prior to the date on
which a Change of Control (if any) occurs, then for all purposes of this
Agreement the “Effective Date” shall mean the date immediately prior to the date
of such termination.

 

(b)The “Change of Control Period” is the period commencing on the date hereof
and ending on the third anniversary of such date, provided, however, that
commencing on the date one year after the date hereof (such date and each annual
anniversary thereof is hereinafter referred to as the “Renewal Date”), the
Change of Control Period shall be automatically extended so as to terminate two
years from such Renewal Date, unless at least 60 days prior to the Renewal Date
the Corporation shall give notice that the Change of Control Period shall not be
so extended.

 

2.Change of Control.

 

(a)For purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred if a change of control of the nature that would be required to be
reported in response to Item 5.01 of the Current Report on Form 8-K as in effect
on the date hereof pursuant to Section 13 or 15(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”) occurs, provided that, without limitation, a
“Change of Control” shall be deemed to have occurred if (i) the beneficial
ownership at any time hereafter by any person, as defined herein, of capital
stock of the Corporation, constitutes 20 percent or more of the general voting
power of all of the Corporation’s outstanding capital, except that the amount of
capital acquired by such person as a result of the recapitalization of the
Corporation on January 4, 2008 and/or the amount subsequently acquired by such
person through a sale by the Corporation through underwriters or private
placement of its capital stock by the Corporation shall not be included in this
calculation, or (ii) individuals who, as of the date hereof, constitute the
Board (as of the date hereof, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
Director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s shareholders, was approved by a vote of at least
three-quarters of the Directors comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the Directors of the Corporation, as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board. No sale to underwriters or private placement of its capital
stock by the Corporation, nor any acquisition initiated by the Corporation,
through merger, purchase of assets or otherwise, effected in whole or in part by
issuance or reissuance of shares of its capital stock, shall constitute a Change
of Control.

1

 

 

(b)For purposes of the definition of “Change of Control”, the following
definitions shall be applicable:

 

i.The term “person” shall mean any individual, corporation or other entity and
any group as such term is used in Section 13(d) (3) or 14(d) (2) of the Exchange
Act.

 

ii.Any person shall be deemed to be the beneficial owner of any shares of
capital stock of the Corporation:

 

A.which that person owns directly whether or not of record, or

 

B.which that person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options, or
otherwise, or

 

C.which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (B) above, by an “affiliate” or “associate”
(as defined in the rules of the Securities and Exchange Commission under the
Securities Act of 1933, as amended) of that person, or

 

D.which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (B) above), by any other person with which
that person or his “affiliate” or “associate” (defined as aforesaid) has any
agreement, arrangement, or understanding for the purpose of acquiring, holding,
voting or disposing of capital stock of the Corporation.

2

 

 

iii.The outstanding shares of capital stock of the Corporation shall include
shares deemed owned through application of clause (ii) (B), (C) and (D), above,
but shall not include any other shares which may be issuable pursuant to any
agreement or upon exercise of conversion rights, warrants or options, or
otherwise, but which are not actually outstanding.

 

3.Employment Period. The Corporation hereby agrees to continue the Executive in
its employ, and the Executive hereby agrees to remain in the employ of the
Corporation, for the period commencing on the Effective Date and ending on the
first anniversary of such date. If on the first anniversary of the Effective
Date the Executive remains employed by the Corporation, the Corporation hereby
agrees to continue the Executive in its employ, and the Executive hereby agrees
to remain in the employ of the Corporation, for the period commencing on the
first anniversary of the Effective Date and ending on the second anniversary of
such date. For the first year following the Effective Date, the “Employment
Period” shall be the first year following the Effective Date. For the second
year following the Effective Date (if on the first anniversary of the Effective
Date the Executive remains employed by the Corporation) the “Employment Period”
shall be the first two years following the Effective Date. To be clear,
termination of the Executive’s employment by the Corporation on the first
anniversary of the Effective Date shall be a termination by the Corporation
other that for Cause or Disability.

 

4.Terms of Employment.

 

(a)Position and Duties.

 

i.During the Employment Period, (A) Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 90-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
that thirty-five (35) miles from such location.

 

ii.During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Corporation and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Corporation in accordance
with this Agreement. It is expressly understood and agreed that to the extent
that any such activities have been conducted by the Executive prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executives responsibilities to the Corporation.

3

 

 

(b)Compensation.

 

i.Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Base Salary”) at a bi-weekly rate at least equal to the
highest bi-weekly salary paid to the Executive by the Corporation during the
twelve month period immediately preceding the month in which the Effective Date
occurs. During the Employment Period, the Base Salary shall be reviewed at least
annually and shall be increased at any time and from time to time as shall be
consistent with increases in base salary awarded in the ordinary course of
business to other key executives of the Corporation. Any increase in Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. Base Salary shall not be reduced after any such increase.

 

ii.Annual Bonus. Should an annual bonus (an “Annual Bonus”) program be
implemented in addition to base pay, the Executive shall be awarded, for each
fiscal year during the Employment Period for which the program is in effect, an
Annual Bonus in cash or kind commensurate with the program for the Executive’s
position with the Corporation.

 

iii.Incentive, Savings and Retirement Plans. In addition to Base Salary and
Annual Bonus (if any) payable as hereinabove provided, the Executive shall be
entitled to participate during the Employment Period in all incentive, savings
and retirement plans and programs then applicable to other key executives of the
Corporation.

 

iv.Welfare Benefit Plans. During the Employment Period, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans provided by the
Corporation (including, without limitation, medical, prescription, dental,
disability, and life insurance plans and programs) at least comparable to those
in effect at any time during the 90-day period immediately preceding the
Effective Date which would be most favorable to the Executive or, if more
favorable to the Executive, as in effect at any time thereafter with respect to
other key executives.

4

 

 

v.Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies and procedures of the
Corporation in effect at any time during the 90-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect at any
time thereafter with respect to other key executives.

 

vi.Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, in accordance with the most favorable policies of
the Corporation in effect at any time during the 90-day period immediately
preceding the Effective date or, if more favorable to the Executive, as in
effect at any time thereafter with respect to other key executives.

 

vii.Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office of a size and with furnishings and other appointments,
and to secretarial and other assistance, at least equal to those provided to the
Executive at any time during the 90-day period immediately preceding the
Effective Date of this Agreement.

 

viii.Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable policies of the Corporation
as in effect at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect at any time
thereafter with respect to other key executives.

   

 

5.Termination.

 

(a)Death or Disability. This Agreement shall terminate automatically upon the
Executive’s death. The Corporation may terminate this Agreement, after having
established the Executive’s Disability (pursuant to the definition of
“Disability” set forth below), by giving to the Executive written notice of its
intention to terminate the Executive’s employment. In such a case, the
Executive’s employment with the Corporation shall terminate effective on the
180th day after receipt of such notice (the “Disability Effective Date”),
provided that, within 180 days after such receipt, the Executive shall not have
returned to full-time performance of the Executive’s duties. For purposes of
this Agreement, “Disability” means disability which, at least 26 weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Corporation or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
withheld unreasonably), but only if the Executive is considered to be disabled
within the meaning of Treasury Regulation section 1.409A-3(i)(4). Without
limiting the circumstances in which the Executive may be determined to be
disabled as defined in Treasury Regulation section 1.409A-3(i)(4), the Executive
will be presumed to be disabled if determined to be totally disabled by the
Social Security Administration or if determined to be disabled in accordance
with a disability insurance program, provided the definition of disability
applied under such disability insurance program complies with the requirements
of Treasury Regulation section 1.409A-3(i)(4).

5

 

 

(b)Cause. The Corporation may terminate the Executive’s employment for “Cause.”
For purposes of this Agreement, “Cause” means (i) an act of acts of dishonesty
taken by the Executive and intended to result in substantial personal enrichment
of the Executive at the expense of the Corporation, (ii) repeated violations by
the Executive of the Executive’s obligations under Section 4(a) of this
Agreement which are demonstrably willful and deliberate on the Executive’s part
and which are not remedied after the receipt of notice from the Corporation or
(iii) the Executive being charged with a felony.

 

(c)Termination by Executive for Good Reason. The Executive’s employment may be
terminated by the Executive for Good Reason. For purposes of this Agreement,
“Good Reason” means

 

i.(A) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
4(a) of this Agreement, or (B) any other action by the Corporation which results
in a diminution in such position, authority, duties or responsibilities, other
than an insubstantial and inadvertent action which is remedied by the
Corporation promptly after receipt of notice given by the Executive;

 

ii.any failure by the Corporation to comply with any of the provisions of
Section 4(b) of this Agreement, other than an insubstantial and inadvertent
failure which is remedied by the Corporation promptly after receipt of notice
given by the Executive;

 

iii.the Corporation’s requiring the Executive to be based at any office or
location other than that described in Section 4(a)(i)(B) hereof, except for
travel reasonably required in the performance of the Executive’s
responsibilities;

 

iv.any purported termination by the Corporation of the Executive’s employment
otherwise that as permitted by this Agreement; or

 

v.any failure by the Corporation to comply with and satisfy Section 11(c) of
this Agreement.

 

Anything in this Agreement to the contrary notwithstanding, any termination by
the Executive for any reason whatsoever during the six month period immediately
following the first anniversary of the date of a Change of Control shall be a
termination for “Good Reason”. For purposes of this Section 5(c), any good faith
determination of “Good Reason” made by the Executive shall be conclusive.

6

 

 

(d)Notice of Termination. Any termination by the Corporation for Cause shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 12(c) of this Agreement. For purposes of this Agreement,
in the case of notice given by the Corporation to the Executive, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) if the
termination date is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than fifteen (15) days after the
giving of such notice). Any termination by the Executive for Good Reason shall
be communicated by Notice of Termination to the Corporation given in accordance
with Section 12(c) of this Agreement. For purposes of this Agreement, in the
case of a notice given by the Executive to the Corporation, a “Notice of
Termination” means a written notice which (i) is communicated to the Corporation
within 90 days of the initial existence of the condition giving rise to the
Executive’s right to terminate for Good Reason, (ii) indicates the specific
termination provision in this Agreement relied upon, (iii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, (iv)
waives the Executive’s right to terminate for Good Reason if the Corporation
within 30 days of such notice cures the condition otherwise giving rise to the
Executive’s right to terminate for Good Reason, and, (v) if the termination date
is other than the date that is 31 days after the communication of such notice,
specifies the termination date (which date shall be not more than forty-five
(45) days after the giving of such notice).

 

(e)Date of Termination. “Date of Termination” means, in the case of a
termination by the Corporation, the date of receipt of the Notice of Termination
or any later date specified therein, as the case may be, except that if the
Executive’s employment is terminated by the Corporation other than for Cause or
Disability, the Date of Termination shall be the date on which the Corporation
notifies the Executive of such termination. “Date of Termination” means, in the
case of termination by the Executive, the date that is 31 days after the receipt
of the Notice of Termination or any later date specified therein.

 

 

 

6.Compensation Upon Separation from Service Following a Change of Control.

 

(a)This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986 (“Section 409A”) and shall be construed and interpreted
consistent with that intent. In the event that any payment or benefit payable
under Section 7 of this Agreement is not compliant with Section 409A and any
taxes, penalties or interest are imposed on the Executive under Section 409A as
a result of such noncompliance (the "Section 409A Penalties"), the Company shall
put the Executive in an after tax economic position equivalent to the position
the Executive would have been in without the imposition of such Section 409A
Penalties. Executive shall notify the Company in writing of any claim by the
Internal Revenue Service or state tax authorities that, if successful, would
require the payment of any such Section 409A Penalties or related state tax
statutes. The Executive’s right to be put in an equivalent after tax economic
position is subject to the Executive providing such notification no later than
ten business days after Executive is informed in writing of such claim. If the
Company desires to contest such claim, Executive shall (i) cooperate with the
Company in good faith in order to effectively contest such claim and (ii) permit
the Company to participate in any proceedings relating to such claim. The
Company shall control all proceedings taken in connection with such contest;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest. This section shall also apply to any taxes, penalties, or
interest imposed by any state that are calculated in a manner similar to taxes,
penalties, or interest imposed by Section 409A(a)(1)(B), including those amounts
imposed by the California Revenue and Taxation Code (R&TC) Sections 17501 and
24601.

7

 

 

(b)If and to the extent that any payment or benefit under this Agreement, or any
plan or arrangement of the Corporation, is determined by the Corporation to
constitute “non-qualified deferred compensation” subject to Section 409A and is
payable to the Executive by reason of the Executive’s termination of employment,
then (a) such payment or benefit shall be made or provided to the Executive only
upon a “separation from service” as defined for purposes of Section 409A under
applicable regulations (a “Separation from Service”) and (b) if the Executive is
a “specified employee” (within the meaning of Section 409A and as determined by
the Corporation), such payment or benefit shall not be made or provided before
the date that is six months after the date of the Executive’s separation from
service (or the Executive’s earlier death).

 

(c)To the extent any expense reimbursement or in-kind benefit is determined to
be subject to Section 409A, the amount of any such expenses eligible for
reimbursement or in-kind benefits provided in one taxable year shall not affect
the expenses eligible for reimbursement or in-kind benefits provided in any
other taxable year (except under any lifetime limit applicable to expenses for
medical care), in no event shall any expenses be reimbursed after the last day
of the calendar year following the calendar year in which the Executive incurred
such expenses, and in no event shall any right to reimbursement or in-kind
benefits be subject to liquidation or exchange for another benefit.

 

7.Obligations of the Corporation upon Termination.

 

(a)Death. If the Executive’s employment is terminated by reason of the
Executive’s death, this Agreement shall terminate without further obligations to
the Executive’s legal representative under this Agreement, other than those
obligations accrued or earned by the Executive hereunder at the date of the
Executive’s death. Anything in the Agreement to the contrary notwithstanding,
the Executive’s family shall be entitled to receive benefits at least equal to
the most favorable benefits provided by the Corporation to surviving families of
executives of the Corporation under such plans, programs and policies relating
to family death benefits, if any, as in effect at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Executive and/or the Executive’s family, as in effect on the date of the
Executive’s death with respect to other key executives and their families.

8

 

 

(b)Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability, this Agreement shall terminate without further
obligations to the Executive, other than those obligations accrued or earned by
the Executive hereunder as of the Disability Effective Date. Anything in this
Agreement to the contrary notwithstanding, the Executive shall be entitled after
the Disability Effective Date to receive disability and other benefits at least
equal to the most favorable of those provided by the Corporation to disabled
employees and/or their families in accordance with such plans, programs and
policies relating to disability, if any, as in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive and/or the Executive’s family, as in effect at any time thereafter
with respect to other key executives and their families.

 

(c)Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or the Executive terminates their employment other than for
Good Reason, the Corporation shall pay the Executive his full Base Salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given and shall have no further obligations to the Executive
under this Agreement.

 

(d)Termination by Executive for Good Reason; Termination by Corporation Other
Than for Cause or Disability. If, during the Employment Period, the Corporation
shall terminate the Executive’s employment other than for Cause or Disability,
or the employment of the Executive shall be terminated by the Executive for Good
Reason: (i) the Corporation shall pay, subject to the constraints set forth in
Section 6, to the Executive in a lump sum in cash within 10 days after the Date
of Termination (the “Payment Date”) the aggregate of the following amounts: (A)
to the extent not theretofore paid, the Executive’s Base Salary through the Date
of Termination at the rate in effect on the Date of Termination or, if higher,
at the highest rate in effect at any time within the two year period preceding
the Effective Date (the “Highest Base Salary”); and (B) the product of (x) the
higher of the annual bonuses, if any, paid to the Executive for the two full
fiscal years prior to the Effective Date (the “Recent Bonus”) and (y) the
fraction obtained by dividing (i) the number of days between the Date of
Termination and the last day of the last full fiscal year and (ii) 365; and (C)
the product of (x) one and (y) the sum of (i) the Highest Base Salary and (ii)
the Recent Bonus; and (D) in the case of compensation previously deferred by the
Executive, all amounts previously deferred and not yet paid by the Corporation;
and (ii) for eighteen months after the Date of Termination, the Corporation
shall (A) continue benefits to the Executive and/or the Executive’s family at
least equal to those which would have been provided to them in accordance with
the plans, programs and policies described in Section 4(b)(iv) of this Agreement
if the Executive’s employment had not been terminated, including health
insurance and life insurance, if and as in effect at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect at any time thereafter with respect to other key
executives and their families and for purposes of eligibility for retiree
benefits, if any, pursuant to such plans, programs and policies, the Executive
shall be considered to have remained employed until the end of the Employment
Period and to retire on the last day of such period except that (B), in lieu of
providing health insurance benefits the Corporation may, in its sole discretion,
make a monthly cash payment, payable on the fifth day of each month following
the Date of Termination during the eighteen-month period following the Date of
Termination, equal to 1.75 times the average monthly cost subsidized by the
Corporation to provide health insurance benefits to the Executive and/or the
Executive’s family during the 12 months prior to the Date of Termination.

9

 

 

 

8.Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Corporation and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any stock option or other agreements with
the Corporation. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan or program of the Corporation at or
subsequent to the Date of Termination shall be payable in accordance with such
plans or programs.

 

9.Full Settlement. The Corporation’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Corporation may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other actions by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement. The Corporation agrees
to pay, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Corporation or others of the validity or enforceability
of, or liability under, any provision of this Agreement or any guarantee of
performance thereof.

 

10.Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Corporation all secret or confidential information,
knowledge or data relating to the Corporation and its business, which shall have
been obtained by the Executive during the Executive’s employment by the
Corporation and which shall not be public knowledge (other than by acts by the
Executive or his representatives in violation of this Agreement). After
termination of the Executive’s employment with the Corporation, the Executive
shall not, without the prior written consent of the Corporation, communicate or
divulge any such information, knowledge or data to anyone other than the
Corporation and those designated by it. In no event shall an asserted violation
of the provisions of this Section 10 constitute a basis for deferring or
withholding any amounts otherwise payable to the Executive under this Agreement.

 

11.Successors.

 

(a)This Agreement is personal to the Executive and without the prior written
consent of the Corporation shall not be assigned by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

10

 

 

(b)This Agreement shall inure to the benefit of and be binding upon the
Corporation and its successors.

 

(c)The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. As used in this Agreement, “Corporation” shall mean the Corporation as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

12.Miscellaneous.

 

(a)Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Massachusetts, without reference to
principles of conflict of laws. This Agreement is intended to comply with
Section 409A of the Code and the regulations promulgated thereunder.

 

(b)Headings. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

 

(c)Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by emailed .pdf file
(if agreed to by both parties in advance) or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

Jed Kennedy

(home address)

 

If to the Corporation:

 

Viking Systems, Inc.

134 Flanders Road

Westborough, MA 01581

Attention: Corporate Secretary

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

11

 

 

(d)Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(e)Withholding. The Corporation may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(f)Waiver. No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(g)Entire Agreement. This Agreement replaces and supersedes prior change of
control agreements, including the Change of Control Agreement executed by and
between the Corporation and the Executive dated August 6, 2008. This Agreement
contains the entire understanding of the Corporation and the Executive with
respect to the subject matter hereof, and supersedes any previous agreement
between the parties with respect to the subject matter hereof.

 

(h)At-Will Employment. The Executive and the Corporation acknowledge that the
employment of the Executive by the Corporation is “at will”, and, prior to the
Effective Date, may be terminated by either the Executive or the Corporation at
any time. Upon involuntary termination of the employment of the Executive by the
Corporation at any time prior to the Effective Date, the Corporation will pay to
the Executive the amounts contemplated in Section 7(d)(i) of this Agreement and
provide benefits contemplated in Section 7(d)(ii) of this Agreement. Upon a
termination of the Executive’s employment or upon the Executive’s ceasing to be
an officer of the Corporation, in each case, prior to the Effective Date, there
shall be no further rights other than those in this Section 12(h) under this
Agreement.

 

(i)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

 

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Corporation has caused these
present to be executed in its name on its behalf, all as of the day and year
first written above.

 

 

  /s/ Jed Kennedy     Jed Kennedy     Executive                 Viking Systems,
Inc.         By:    /s/ William C. Bopp  /s/ John Conaton             William C.
Bopp  John Conaton   Chairman of the Board  Corporate Secretary      

 

 

 

 



12

